Case 1:19-cr-00099-DKW-KJM Document 59 Filed 07/20/20 Page 1 of 5   PageID #: 452




  KENJI M. PRICE #10523
  United States Attorney
  District of Hawaii

  MICHAEL NAMMAR
  MICAH SMITH
  MARK A. INCIONG          CA BAR #163443
  Assistant U.S. Attorneys
  Room 6100, PJKK Federal Building
  300 Ala Moana Boulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Facsimile: (808) 541-2958
  Email: Michael.Nammar@usdoj.gov
          Micah.Smith@usdoj.gov
          Mark.Inciong@usdoj.gov

  Attorneys for Plaintiff
  UNITED STATES OF AMERICA


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,       )     CR. NO. 19-00099-05 DKW
                                  )
                  Plaintiff,      )     MOTION TO DETAIN DEFENDANT
                                  )     WITHOUT BAIL
       vs.                        )
                                  )
  DAE HAN MOON,              (05) )
       aka “Dayday,”              )
                                  )
                  Defendant.      )
  _______________________________)

             MOTION TO DETAIN DEFENDANT WITHOUT BAIL
Case 1:19-cr-00099-DKW-KJM Document 59 Filed 07/20/20 Page 2 of 5          PageID #: 453




               The United States hereby moves to detain defendant without bail,

  pursuant to 18 U.S.C. ' 3142.

               1.    Eligibility of Case. This defendant is eligible for detention

  because the case involves (check all that apply):

                                  a.    Offense committed on release pending
                                  felony trial (3142(d)(1)(A)(i))*

                                  b.    Offense committed on release pending
                                  imposition, execution, or appeal of sentence,
                                  conviction or completion of sentence
                                  (3142(d)(1)(A)(ii))*

                                  c.    Offense committed while on probation or
                                  parole (3142(d)(1)(A)(iii))*

                                  d.    A citizen of a foreign country or unlawfully
                                  admitted person (3142(d)(1)(B))*

                      X           e.     Crime of violence (3142(f)(1)(A))

                      X           f.    Maximum sentence life imprisonment or
                                  death (3142(f)(1)(B))

                      X           g.     10+ year drug offense (3142(f)(1)(C))

                                  h.    Felony, with two prior convictions in above
                                  categories (3142(f)(1)(D))

                                  i.    Felony not otherwise a crime of violence
                                  involving a minor victim (3142(f)(1)(E))

                                  j.    Felony not otherwise a crime of violence
                                  involving the possession or use of a firearm,

                                           2
Case 1:19-cr-00099-DKW-KJM Document 59 Filed 07/20/20 Page 3 of 5             PageID #: 454




                                  destructive device, or dangerous weapon
                                  (3142(f)(1)(E))

                                  k.    Felony not otherwise a crime of violence
                                  involving a failure to register under 18 U.S.C. '
                                  2250 (3142(f)(1)(E))

                      X           l.    Serious risk defendant will flee
                                  (3142(f)(2)(A))

                      X           m.    Danger to other person or community **

                                  n.    Serious risk obstruction of justice
                                  (3142(f)(2)(B))

                                  o.    Serious risk threat, injury, intimidation of
                                  prospective witness or juror (3142(f)(2)(B))

                     * requires “l” or “m” additionally

                     ** requires “a,” “b,” “c,” or “d” additionally

               2.    Reason for Detention. The court should detain

  defendant (check all that apply):

                      X           a.    Because there is no condition or
                                  combination of conditions of release which will
                                  reasonably assure defendant=s appearance as
                                  required (3142(e))

                      X           b.    Because there is no condition or
                                  combination of conditions of release which will
                                  reasonably assure the safety of any other person
                                  and the community (3142(e))




                                           3
Case 1:19-cr-00099-DKW-KJM Document 59 Filed 07/20/20 Page 4 of 5          PageID #: 455




                                  c.     Pending notification of appropriate court or
                                  official (not more than 10 working days (3142(d))

              3. Rebuttable Presumption. A rebuttable presumption that no

  condition or combination of conditions will reasonably assure the appearance of

  defendant as required and the safety of the community arises under Section

  3142(e) because (check all that apply):

                      X           a.  Probable cause to believe defendant
                                  committed 10+ year drug offense

                                  b.  Probable cause to believe defendant
                                  committed an offense under 18 U.S.C. ' 924(c)

                                  c.    Probable cause to believe defendant
                                  committed an offense under 18 U.S.C. ' 956(a) or
                                  2332b

                                  d.    Probable cause to believe defendant
                                  committed 10+ year offense listed in 18 U.S.C.
                                  ' 2332b(g)(5)(B)

                                  e.      Probable cause to believe defendant
                                  committed an offense involving a minor victim
                                  listed in 18 U.S.C. ' 3142(e)

                                  f.  Previous conviction for eligible offense
                                  committed while on pretrial release

              4.     Time for Detention Hearing. The United States requests that

  the court conduct the detention hearing:

                                  a.    At first appearance

                                             4
Case 1:19-cr-00099-DKW-KJM Document 59 Filed 07/20/20 Page 5 of 5          PageID #: 456




                      X           b.    After continuance of 3       days (not more
                                  than 3)

               5.    Out of District Rule 5 Cases. The United States

  requests that the detention hearing be held:

                                  a.     In the District of Hawaii

                                  b.     In the District where charges were filed

               6.    Other Matters.


               DATED: July 20, 2020, at Honolulu, Hawaii.

                                                 KENJI M. PRICE
                                                 United States Attorney
                                                 District of Hawaii


                                                      /s/ Mark A. Inciong
                                                 By__________________________
                                                  MICHAEL NAMMAR
                                                  MICAH SMITH
                                                  MARK A. INCIONG
                                                  Assistant U.S. Attorneys




                                            5
